DETAILED ACTION
1	This action is responsive to the amendment filed on October 06, 2021.
2	The cancellation of claim 5 is acknowledged. Pending claims are 1-4 and 6-20.
EXAMINER’S AMENDMENT
3	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ryan T. Fortin on October 15, 2021.
The application has been amended as follows: 
In the claims:
In claim 6, in line 2, delete the limitation “is substantially anhydrous such that the first cosmetic”.
In claim 6, in line 3, delete “preparation (A)”.
4	Claims 1-4 and 6-20 are allowed.
	STATEMENT OF REASONS FOR ALLOWANCE
5	The following is an examiner’s statement of reasons for allowance:
The closest prior art of record (US 2010/0083446 A1) teaches a method for making a composition for dyeing keratin fibers comprising combining in a cosmetically acceptable medium at least one organosilicon compound an at least one volatile solvent include water (see page 14, paragraph, 0339 and claim 14), wherein the organosilicon compound having a formula (II) (see page 3, paragraph, 0064), wherein the organosilicon compound presents in the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571)272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/EISA B ELHILO/Primary Examiner, Art Unit 1761